DETAILED ACTION

This Office Action is in response to Applicant's request for continued examination and amendments and arguments filed October 25, 2021.  Applicant has amended claims 1, 5 and 13.  Currently, claims 1-2, 4-10, 12-13 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-2, 4-10, 12-13 are maintained in light of applicant’s amendments to claims 1, 5 and 13.
The 35 U.S.C. 103 rejections of claims 1-2, 4-10, 12-13 are maintained in light of applicant’s amendments to claims 1, 5 and 13.

Response to Arguments

Applicant’s remarks submitted on 9/28/21 have been considered but are not persuasive.   Applicant argues on p. 6 of the remarks that the 101 rejections should be withdrawn.  Examiner notes applicants has not provided any arguments other than that the claims are further tied to a particular machine.  Examiner notes the amended language is still part of the abstract idea.  Thus the 101 rejection is maintained. 
Applicant argues on p. 6 of the remarks that the 103 rejections should be withdrawn.  Examiner disagrees.   Applicant argues on p. 7 of the remarks that the cited references do not teach the amended language.  Applicant argues that Okrongli shows matching unmatched tools with similar, but not identical tools and shows matching an unmatched tool to defined tools based on a characteristic of the unmatched tool.   Examiner agrees and notes this reads on applicant’s claims.   Applicant further argues that Okrongli does not teach using an internal simulation.  Examiner disagrees and notes para [0025] of Okrongli explicitly shows the tools database uses a materials database which may simulations displayed to the operator which may estimate the tool wear over time.  Because the tool database is used to perform matching when no devices have the capabilities and the tool database uses simulations to make estimations on the tools, it is reasonable given broadest reasonable interpretation of applicant's claims that Okrongli uses internal simulations in such matching.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-10, 12-13 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method).  Claims 1-2, 4-10, 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 13 recite production planning by comparing tasks of a work plan with manufacturing capabilities of the plurality of manufacturing devices and instructing at least one manufacturing device of the plurality of manufacturing devices to match at least one of the manufacturing capabilities with at least one of the tasks based on a result of the comparison wherein one or more manufacturing devices are instructed to perform matching when no manufacturing devices of the plurality of manufacturing devices have at least one manufacturing capability for at least one of the tasks of the work plan and wherein the matching when no manufacturing devices of the plurality of manufacturing devices have the at least one manufacturing capability for the at least one manufacturing capability for the at least one of the tasks of the work plan comprises using at least one internal simulation, at least one movement planning, or the at least one internal simulation and the at least one movement planning.  The first prong of Step 2A is satisfied because the claims are abstract because the claims can be considered mental processes (including evaluation).  The claims are comparing capabilities and matching based on the results which is a type of evaluation.   The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the judicial exception and the additional elements (a non-transitory computer readable storage medium that stores instructions executable by one or more processor and a processor) individually or in combination are not an improvement to a computer or a technology, the claims claims 2, 4-8, 12 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further effecting the comparing and matching and assigning capabilities and refining the work plan and solving a constraint satisfaction problem.  Dependent claims 9-10 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as transmitting results to a control system or performing the comparison by a production control system do not recite anything that is beyond conventional and routine use of computers (as evidenced by applicant’s own specification at para [0012] of the published application).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (US 2010/0138017 A1) (hereinafter Vrba) in view of Okrongli et al. (US 2008/0033592 A1) (hereinafter Okrongli).

Claims 1 and 13:
Vrba, as shown, discloses the following limitations of claims 1 and 13:
A method (and corresponding non-transitory computer readable medium) for production planning using a plurality of manufacturing devices (abstract, "An industrial control system and method of controlling an industrial process are disclosed herein. In at least one embodiment, the control system includes an order system configured to receive an order from an external source and process the order to generate an order instance in accordance with an order ontology, at least one database storing a plurality of selectable generalized production plans and information identifying capabilities of a plurality of control entities, and a product agent in at least indirect communication with the order system, the at least one database and the control entities. The product agent receives at least one portion of the order instance, selects at least one of the generalized production plans, and communicates with the control entities so as to determine a production plan instance suitable for governing at least one aspect of an industrial process in order to satisfy at least one portion of the received order corresponding to the at least one portion of the order instance."), the method comprising: comparing tasks of a work plan with manufacturing capabilities of the plurality of manufacturing devices (see para [0032]-[0033], "By virtue of the registration of the various operations and 
instructing at least one manufacturing device of the plurality of manufacturing devices to match at least one of the manufacturing capabilities with at least one of the tasks based on a result of the comparison (see para [0034], "Upon receiving this information, the product agents 110 contact the appropriate workstation agents 112 associated with the appropriate workstations 118, and the contacted workstation agents in turn bid on the requests from the product agents 110. The workstation agents 112, as part of the biding process, typically are in communication with the subordinate equipment agents 132 by way of the communication links 134 so as to confirm that the equipment agents (and thus the 
Vrba does not specifically disclose wherein one or more manufacturing devices are instructed to perform matching when no manufacturing devices of the plurality of manufacturing devices have at least one manufacturing capability for at least one of the tasks of the work plan.  In analogous art, Okrongli discloses the following limitations:
wherein one or more manufacturing devices are instructed, by the processor, to perform matching when no manufacturing devices of the plurality of manufacturing devices have at least one manufacturing capability for at least one of the tasks of the work plan (see para [0005]-[0008], showing a determination of devices not having the needed capabilities such as explicitly at para [0006], showing "the operator may be informed that a tool required by a part program is unavailable at the machine" and then then showing source tools may be matched to these unavailable tools  and see para [0028], "defined tools 44, 46, 48 (only three shown to simplify the description) of unmatched grouping 26 are source tools from program 12 that do not match any defined tools in ATC grouping 22 or in MTC grouping 24 of tool library 21. Even if defined tools 44, 46, 48 remain unmatched, the data may be used by the machine to perform virtual operations as is further described below." and see para [0039]), and
wherein the matching when no manufacturing devices of the plurality of manufacturing devices have the at least one manufacturing capability for the at least one manufacturing capability for the at least one of the tasks of the work plan comprises using at least one internal simulation, at least one movement planning, or the at least one internal simulation and the at least one movement planning (see see para [0025], showing the tool library database that includes information about the tools can be used with simulations which can be considered internal simulations since the simulations are part of the program)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Vrba with Okrongli because including matching when there are no matched capabilities enables machines to be manually used as needed (see Okrongli, para [0003]-[0004]).              
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for tool use management as taught by Okrongli in the industrial control system of Vrba, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
Further, Vrba discloses the following limitations:
wherein the comparison is effected semantically such that a description of one or more of the tasks is compared with a description of one or more of the manufacturing capabilities (see para [0041], "it should be apparent that executing the production of a product in response to a customer order by way of the industrial 

Claims 5-6:
Vrba does not specifically disclose wherein the matching involves a description of the tasks, a context description that is presentable being transmitted to the respective manufacturing device, at least one internal simulation, at least one movement planning, at least one planning algorithm being used, or any combination thereof.  In analogous art, Okrongli discloses the following limitations:
wherein the matching of the at least one of the manufacturing capabilities with the at least one of the tasks based on the result of the comparing involves a description of the tasks, a context description that is presentable being transmitted to the respective manufacturing device, at least one planning algorithm being used, or any combination thereof (see para [0005], showing algorithm for matching tools and see para [0030]-[0031], and Figs 2, 4, showing an algorithm is used for the tool matching which is considered a type of planning)
wherein manual matching is effected in the event of at least one nonpostive matching for at least one manufacturing capability (see para [0043], "If no defined tools satisfy the matching criteria for the source tool, the operator may click on the "add as manual tool" button 116 and initiate the process of creating a new defined tool for tool library 21 in the manner described below.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for tool use management as taught by Okrongli in the industrial control system of Vrba, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:
Further, Vrba discloses the following limitations:
wherein the comparison is performed by a production control system (see para [0022]-[0023], ". More particularly, each of the plurality of agents 104 is autonomous such that it makes its own decisions, is responsible for carrying out its decisions toward successful completion, and/or controls and/or monitors physical equipment assigned to it (to the extent such equipment is assigned to it). Also, each of the agents 104 is capable of cooperating with other agents to adapt and respond 

Claims  4, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba and Okrongli, as applied above, and further in view of Strain et al. (US 2007/0050070 A1) (hereinafter Strain).

Claims 4, 7-8, 10:
Vrba and Okrongli do not specifically disclose wherein the comparing, matching or the comparing and the matching are effected by logic expressions, by constraint-based 
wherein the comparing, matching or the comparing and the matching are effected by logic expressions, by constraint-based comparison, or by logic expressions and constraint-based comparison (see para [0106], "Process constraints (limits) as defined during design, are compared to actual execution values in real-time to enable real-time batch release. Gross system architecture enables comparisons of manufacturing information across systems.")
wherein when the result of the comparison is that all of the tasks of the work plan are assignable manufacturing capabilities of the plurality of manufacturing devices in an association, the result of the comparison, the association, or the comparison and the association are recorded as a result of the method (see para [0092], "FIG. 3 provides an overview of the manufacturing system of the present invention as it is integrated with external processes and steps. Thus, lab data in an electronic notebook 50 (or a Word or Excel file) is entered into design module 1, with components of process mode 1b, plant model 1c, and control or operating model 1d. Recipe configuration data 1e is sent for material tracking 109 with electronic work instruction and/or process control system 115 for automated/manual recipe execution. Raw data is continually collected at 200 with events, alarms, user actions with time-stamps. Also collected are PAT data, instrument data and investigations, reports and process notes. The design module 1 interacts with the planning module 2, with plans relative to cycle time/resources, for schedule and material related planning. With planned production targets sent from planning module 2 to 
wherein when more manufacturing capabilities are available than required by the work plan, the work plan for the product is refined (see para [0046], "included is planning of the system (planning module) which includes materials (availability), and scheduling, with interfacing with supply chain, inventory management, purchasing and other financials; and exploring of the system (exploring module), for real time feedback control in a quality control (qc) mode, for shift management control, performance management and optimization, batch and cross batch analysis and review and providing a picture of process capability for process limits and possible refinements.")
transmitting a result of the matching to the production control system (see para [0072], "These data are collected from systems such as an MTS (material tracking system), a PCS (process control system), and a LIMS (Laboratory Information Management System). These systems are pre-configured and approved through a campaign definition component, which also defines, when appropriate, input lot 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Vrba and Okrongli with Strain because using constraints based comparisons enables the maintaining a level of quality of and efficiency in the manufacturing by having constant monitoring and analysis that is carried out (see Strain, para [0007]-[0008]).                
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for automated batch processing as taught by Strain in the Vrba and Okrongli combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vrba and Okrongli, as applied above, and further in view of Reddy et al. (US 20170160730 A1) (hereinafter Reddy).

Claim 12:
Vrba and Okrongli do not specifically disclose wherein the comparing, the matching, or the comparing and the matching are effected by description logic, predicate logic of first level, multiattributive comparison, or any combination thereof, by solving a constraint 
wherein the comparing, the matching, or the comparing and the matching are effected by description logic, predicate logic of first level, multiattributive comparison, or any combination thereof, by solving a constraint satisfaction problem, or a combination thereof (see para [0017]-[0026], showing solving production constraint problem for manufacturing where algorithms and propositional theory show predicate logic would be obvious)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Vrba and Okrongli with Reddy because effecting the matching or comparing by solving a constraint satisfaction program can enable evaluations on sequential production systems and thus save costs and time (see Reddy, para [0001]-[0003]).                  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the production system having constraint evaluator  as taught by Reddy in the Vrba and Okrongli combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624